        Case 3:20-cv-00776-BAJ-EWD          Document 30      04/21/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


 HOWARD GARY CIVIL ACTION
 HOUSE OF BROWN

 VERSUS

 THE CITY OF CENTRAL, ET AL. NO. 20-00776-BAJ-EWD


                                RULING AND ORDER

       Before the Court is the Magistrate Judge s Report and Recommendation,

recommending that the Court dismiss this case without prejudice pursuant to

Federal Rule of Civil Procedure 41(b) due to Plaintiffs failure and refusal to comply

with a Court Order to either pay the filing fee or to file an Application To Proceed in

the District Court Without Prepaying Fees Or Costs AO 239 (Long Form). (Doc. 19).

Plaintiff filed an untimely Objection to the Report and Recommendation (Doc. 24)but

failed to pay the filing fee or file the requisite application.

       Having carefully considered the underlying Complaint, Plaintiffs Objection,

and related filings, the Court APPROVES the Magistrate Judge's Report and

Recommendation, and ADOPTS it as the Court s opinion herein.

       Accordingly,

       IT IS ORDERED, ADJUDGED, and DECREED that the above-captioned

matter be and is hereby DISMISSED WITHOUT PREJUDICE pursuant to

Federal Rule of Civil Procedure 41(b) due to Plaintiffs failure and refusal to comply



 Gary Certified Mail Receipt - 7020 1810 0000 5305 6084
       Case 3:20-cv-00776-BAJ-EWD        Document 30     04/21/21 Page 2 of 2




with a Court Order to either pay the filing fee or to file an Application to Proceed in

the District Court Without Prepaying Fees or Costs AO 239 (Long Form).

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this

Ruling and Order to Plaintiff Howard Gary, House of Brown, by certified mail, return

receipt requested, at his address of record on PAGER.




                                                                 (^
                                Baton Rouge, Louisiana, this ^^ day of April, 2021




                                                      a.
                                        JUDGE BRIAN\^_J^CKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
